DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/3/2022, amended claims 1-2, 5, 10, 12, and 15-16 and cancelled claims 6 are acknowledged. Claims 1-5 and 7-16 are currently pending. The following new and reiterated grounds of rejection are set forth:

Specification
	The amendments to the specification filed 10/3/2022 are acknowledged. These amendments are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, 7-10, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. (US Publication No. 2004/0116828 A1) (cited by Applicant), further in view of Katz (US Publication No. 2005/0032239 A1) (cited by Applicant) and Yong (US Patent No. 8,491,855 B2) (previously cited).

	Regarding claim 1, White, Jr. teaches a urine collecting and sample kit, said kit comprising: 
a self-standing urine collecting bag (see [0046] – “free-standing”), having a top portion (20), a bottom portion (16) and an interior (see Figure 1 and [0032])); and 
wherein the collecting bag comprises: 
a front panel and a back panel, the front panel and the back panel each having a top edge, a bottom edge, opposite side edges, an inside surface and an outside surface, the front panel and the back panel meeting each other at the opposite side edges with the inside surfaces facing each other (see Figure 5); 
a collecting opening (24) adapted to enable urinating in the bag, the collecting opening being located at the top portion of the collecting bag, and the collecting opening being provided with a fluid tight closure device for repeated fluid tight sealing of the collecting opening (see Figure 1 and [0032], [0038], and [0040]); 
a bottom panel (16), located between the front panel and the back panel at the bottom portion of the bag, the bottom panel providing support for the front panel and the back panel so that, when filled with urine, the urine collecting bag is self-supporting and can maintain a stable vertical standing position when resting on a substantially horizontal support surface (see Figure 1 and [0046]); and 
a connector fitment (14), wherein the connector fitment is sealed by a sealing technique to the front and/or back panel, at a height above the bottom panel (see Figure 5 and [0056]).
It is noted White, Jr. does not specifically teach an evacuated test tube having a bottom end and an opposite sample end, the sample end being provided with a pierceable closure, the connector fitment being a female connector, adapted to connect to the sample end of the evacuated test tube to enable taking a urine sample from the urine deposited in the bag using the evacuated test tube, the fitment comprising: a recess for receiving the sample end of the test tube, the recess having an insert opening for inserting the sample end into the recess; a piercing member, located within the confines of the recess such that the piercing member does not extend outside said recess, the piercing member having a tip for piercing the pierceable closure of the test tube when the sample end of said test tube is inserted into the recess of the female connector fitment; a sample channel extending between an exit opening at the tip of the piercing member, and an inlet opening at a part of the connector fitment located in the interior of the bag, via which the urine deposited in the interior of the bag can flow from the interior of the bag into the test tube having the sample end inserted into the female connector fitment; a flexible sealing sleeve, provided around the piercing member, the sealing sleeve sealing the exit opening to prevent leakage via the sample channel, and the sealing sleeve stripping up along the piercing element when the sample end of the test tube is inserted into the recess to unseal the exit opening, and the sample end of the test tube can be inserted into the recess and be removed from the recess while the bag is in the standing position, or a flexible tube member, the tube member having an inlet end and an outlet end, the outlet end being connected to the inlet opening of the sample channel such that the tube member forms an extension of the sample channel, and wherein the tube member has a length such that when the bag is in the standing position, the inlet end of the tube member is located near or at the bottom panel of the bag.
However, Katz teaches an evacuated test tube (see [0020] – “air evacuated tube”) having a bottom end and an opposite sample end, the sample end being provided with a pierceable closure (see [0020] – “piercing its stopper”), the connector fitment being a female connector (see [0039] – “cannula 10”), adapted to connect to the sample end of the evacuated test tube to enable taking a urine sample from the urine deposited in the bag using the evacuated test tube (see [0038] and [0040]), the fitment comprising: a recess (15) for receiving the sample end of the test tube, the recess having an insert opening for inserting the sample end into the recess (see Figure 1); a piercing member (12), located within the confines of the recess such that the piercing member does not extend outside said recess, the piercing member having a tip for piercing the pierceable closure of the test tube when the sample end of said test tube is inserted into the recess of the female connector fitment (see Figure 1 and [0040]); a sample channel (12, 14) extending between an exit opening at the tip of the piercing member, and an inlet opening at a part of the connector fitment located in the interior of the bag, via which the urine deposited in the interior of the bag can flow from the interior of the bag into the test tube having the sample end inserted into the female connector fitment (see Figure 1 and [0040]); a flexible sealing sleeve (13), provided around the piercing member, the sealing sleeve sealing the exit opening to prevent leakage via the sample channel, and the sealing sleeve stripping up along the piercing element when the sample end of the test tube is inserted into the recess to unseal the exit opening, and the sample end of the test tube can be inserted into the recess and be removed from the recess (see [0040]-[0041]). Yong teaches a flexible tube member, the tube member having an inlet end and an outlet end, the outlet end being connected to the inlet opening of the sample channel such that the tube member forms an extension of the sample channel, and wherein the tube member has a length such that when the bag is in the standing position, the inlet end of the tube member is located near or at the bottom panel of the bag (see Figure 1D and col. 3, lines 14-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collecting and sample kit of White, Jr. to include an evacuated test tube having a bottom end and an opposite sample end, the sample end being provided with a pierceable closure, the connector fitment being a female connector, adapted to connect to the sample end of the evacuated test tube to enable taking a urine sample from the urine deposited in the bag using the evacuated test tube, the fitment comprising: a recess for receiving the sample end of the test tube, the recess having an insert opening for inserting the sample end into the recess; a piercing member, located within the confines of the recess such that the piercing member does not extend outside said recess, the piercing member having a tip for piercing the pierceable closure of the test tube when the sample end of said test tube is inserted into the recess of the female connector fitment; a sample channel extending between an exit opening at the tip of the piercing member, and an inlet opening at a part of the connector fitment located in the interior of the bag, via which the urine deposited in the interior of the bag can flow from the interior of the bag into the test tube having the sample end inserted into the female connector fitment; a flexible sealing sleeve, provided around the piercing member, the sealing sleeve sealing the exit opening to prevent leakage via the sample channel, and the sealing sleeve stripping up along the piercing element when the sample end of the test tube is inserted into the recess to unseal the exit opening, and the sample end of the test tube can be inserted into the recess and be removed from the recess while the bag is in the standing position, as disclosed in Katz, so as to transfer a sample of urine from the collecting bag to a standard evacuated test tube for biochemistry analysis (see Katz: [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collecting and sample kit of White, Jr. to include a flexible tube member, the tube member having an inlet end and an outlet end, the outlet end being connected to the inlet opening of the sample channel such that the tube member forms an extension of the sample channel, and wherein the tube member has a length such that when the bag is in the standing position, the inlet end of the tube member is located near or at the bottom panel of the bag, as disclosed in Yong, so as to allow the tube to reach most or all of a liquid sample in the bag, even when the sample volume is very low (see Yong: col. 3, lines 20-24).
Regarding claim 3, Katz teaches the recess is substantially located within a contour of the bag, the recess having a central axis and having a length along said central axis, and wherein at least 90% of the length of the recess is located within the contour of the bag, and less than 10% is located outside the contour of the bag (see Figure 1).
Regarding claim 4, Katz teaches the fitment is substantially located within a contour of the bag, the fitment having a longitudinal axis that coincides with a central axis of the recess, and wherein at least 90% of the length of the fitment is located within the contour of the bag, and less than 10% is located outside the contour of the bag (see Figure 1).
Regarding claim 5, White, Jr. teaches when the bag is in the standing position, a vertical distance between the inlet opening of the fitment and the top edges of the front panel and the back panel is larger than the vertical distance between the inlet opening of the fitment and the bottom edges of the front panel and the back panel (see Figure 1).
Regarding claim 7, Katz teaches the fitment is located between the top edges of the front panel and the back panel (see Figure 1).  
Regarding claim 8, White, Jr. teaches the collecting bag comprises a collecting opening member (22), the collecting opening member being sealed between the front panel and the back panel at the top edges thereof, and wherein the collecting opening of the bag is provided in the collecting opening member (see Figure 2 and [0034]).
Regarding claim 9, Katz teaches the closure device comprises a stop, and wherein the collecting opening member and the stop are provided with a screw thread or a bayonet closure, for securing the stop in the collecting opening (see [0038] – “a lid… removably attached (by threading means)”).
Regarding claim 10, White, Jr. teaches the collecting bag comprises a collecting opening member (22), the collecting opening member being sealed between the front panel and the back panel at the top edges thereof, and wherein the collecting opening of the bag is provided in the collecting opening member (see Figure 2 and [0034]). Katz teaches the closure device comprise a stop, wherein the collecting opening member and the stop are provided with a screw thread or a bayonet closure, for securing the stop in the collecting opening, and wherein the female connector fitment is part of the opening member (see Figures 1 and 3 and [0038] – “a lid… removably attached (by threading means)”).  
Regarding claim 12, White, Jr. teaches the kit further comprises a Y-shaped bracket (38), the bracket comprising two parallel legs (34, 36) at one end and a grip (44) at an opposite end, and wherein the bag is provided at the top edges of the front panel and the back panel with receiving channels for receiving the two legs, such that when the two legs are inserted into the receiving channels, the bag can be held at the grip and the opening of the bag is held open between the two legs (see Figures 1-2 and [0035]).
Regarding claim 13, White, Jr. teaches the front panel, the back panel and the bottom panel of the bag are made of a foldable plastic sheet material (see [0032]).
Regarding claim 14, White, Jr. teaches the kit further comprises a packaging for holding and transporting the further components of the kit (see [0059]).
Regarding claim 16, the combination of White, Jr., Katz, and Yong teaches a method for obtaining the urine sample, the method comprising: 
providing the kit according to claim 1 (see rejection above); and 
obtaining the test tube comprising the urine sample for analysing said urine sample (see Katz: [0039]-[0040]).
  
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr., Katz and Yong, further in view of Coleman et al. (US Publication No. 2014/0338289 A1) (previously cited).
Regarding claim 2, it is noted none of White, Jr., Katz, or Yong specifically teach the fitment is located between the front panel and the back panel and is sealed to the inside surfaces of the front panel and the back panel at the side edges or at the top edges. However, Coleman et al. teaches the fitment (40) is located between the front panel and the back panel and is sealed to the inside surfaces of the front panel and the back panel at the side edges or at the top edges (see Figure 2A and [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collecting and sample kit of White, Jr., Katz, and Yong to include a fitment is located between the front panel and the back panel and is sealed to the inside surfaces of the front panel and the back panel at the side edges or at the top edges, as disclosed in Coleman et al., so as to facilitate access to the sample within the collection container (see Coleman et al.: [0015]).
Regarding claim 15, Katz teaches a fitment being adapted to connect to the sample end of the evacuated test tube to enable taking the urine sample from the urine deposited in the bag using the evacuated test tube (see [0038] and [0040]). It is noted none of White, Jr., Katz, or Yong specifically teach the fitment being adapted to be sealed between two panels of the collecting bag. However, Coleman et al. teaches the fitment (40) being adapted to be sealed between two panels of the collecting bag (see Figure 2A and [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collecting and sample kit of White, Jr., Katz, and Yong to include a fitment being adapted to be sealed between two panels of the collecting bag, as disclosed in Coleman et al., so as to facilitate access to the sample within the collection container (see Coleman et al.: [0015]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr., Katz and Yong, further in view of Fleury (US Patent No. 5,569,225) (previously cited).

Regarding claim 11, it is noted none of White, Jr., Katz, or Yong specifically teach the kit further comprises a funnel. However, Fleury teaches the kit further comprises a funnel (15) (see Figure 1 and col. 5, lines 16-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collecting and sample kit of White, Jr., Katz, and Yong to include a funnel, as disclosed in Fleury, so as to make the kit easier for women to use (see Fleury: col. 5, lines 21-22).

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not use an aspiration tube as disclosed by Yong with the container of white, as the access port (14) of White is located near the bottom (16) of the collection bag (12) for accessing the specimen contained in the collection bag. The Examiner respectfully disagrees and firstly notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, while the Examiner agrees with Applicant’s characterization that the port (14) of White is located near the bottom (16), it is still on the side of the collection bag (12) and spaced some distance from the bottom. As such, one of ordinary skill in the art would still find motivation to use the tube (160) described by Wong with the port (14) of White, since the tube would allow all of the liquid sample in the bag to be reached, even when the sample volume is very low (i.e. below the level of port (14) on the side of the collection bag (12)) (see Yong: col. 3, lines 20-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791